Title: From Benjamin Franklin to Vergennes, 1 January 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, Jany. 1, 1779
I have made Enquiry concerning the James Barnet mentioned by your Excellency, and can learn no more of him than that he came here with some Americans who had been Prisoners in England and escaped, and who were all furnished with Money by us to bear their Expences to Nantes. We do not know what Countryman he is, there being often mix’d with our People both English & Irish Men. If he had drawn such a Bill on me I should certainly have refus’d it, having never had any other Concern with him than what is above mentioned.
I have the honour to be, with the greatest Respect, Your Excellency’s most obedient & most humble Servant


I wish many happy New Years to your Excellency, for your own Sake, as well as for the sake of France & America.
}
B Franklin


